Petition for Writ of Mandamus Granted in Part and Denied in Part and
Memorandum Opinion filed January 15, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-12-01074-CV




                     IN RE TOMICA HENDERSON, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                     On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2004-56234

                      MEMORANDUM OPINION

      On November 28, 2012, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Jim York,
presiding judge of the 246th District Court of Harris County to vacate his order of
October 25, 2012, naming the Texas Department of Family and Protective Services
as the temporary sole managing conservator of K.M.M. and L.U.W.; and to vacate
his order of October 11, 2012, consolidating trial court cause number 2012-58295
into trial court cause number 2004-56234.

      The record before this court shows that the trial court could have come to
only one reasonable conclusion—that the Department failed to satisfy the
requirements of section 262.201(b) of the Texas Family Code and that possession
of   the   children   should   have    been   returned   to   relator   as   required
under section 262.201.    See Tex. Fam. Code §262.201(b).          Accordingly, we
conditionally grant relator’s petition for writ of mandamus, in part, and direct the
trial court to vacate the Temporary Order Following Adversary Hearing signed
October 25, 2012, and order the return of the present possession of the children,
K.M.M. and L.U.W, to relator. The writ will issue only if the trial court fails to
comply within ten days of the date of this opinion.

      Relator has not shown that she is entitled to mandamus relief from the
consolidation order. The record does not reflect any complaint was made to the
trial court about the consolidation.    Accordingly, this part of the petition is
DENIED. See Tex. R. App. P. 52.8(a).




                                              PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.



                                         2